Citation Nr: 1032255	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received in order to 
establish entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel



INTRODUCTION

The Veteran served on active duty from October 1956 to October 
1973.

The appellant in this matter in the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the appellant's claim of entitlement to 
service connection for cause of death, based on a lack of new and 
material evidence.  Although the Columbia RO issued the November 
2005 rating decision, the Winston-Salem, North Carolina RO 
retains jurisdiction in this matter.


FINDINGS OF FACT

1. Entitlement to service connection for the cause of the 
Veteran's death was denied in a May 1983 rating decision, a June 
1985 Board decision, and a June 2002 RO decision.

2.  The appellant was notified of the denial of her claim in a 
letter dated June 28, 2002 and informed of her appellate rights, 
but did not submit a notice of disagreement within one year of 
the notice.

3.  The June 2002 decision is final.

5.  Evidence received since the June 2002 decision does not 
relate to a previously unestablished element necessary to 
substantiate the claim and does not raise a reasonable 
probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2002 RO decision denying entitlement to service 
connection for cause of the Veteran's death is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 
(2009).

2.  Evidence received since the June 2002 RO decision denying 
entitlement to service connection for the cause of the Veteran's 
death is not new and material.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a claimant in the development 
of a claim. VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in her possession that pertains to 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in August 2005, prior to the initial 
adjudication of the claim, the RO notified the appellant of the 
evidence needed to substantiate her claim for service connection 
for the cause of the Veteran's death under 38 U.S.C.A. § 1310. 
The letter also satisfied the second and third elements of the 
duty to notify by informing the appellant that VA would try to 
obtain medical records, employment records, or records held by 
other Federal agencies, but that she was nevertheless responsible 
for providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

VCAA notice, in the context of DIC claims, requires (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA has satisfied the notice requirements outlined in Hupp. The 
Veteran was not service-connected for any disabilities at the 
time of his death, however, the appellant claimed the Veteran's 
death was due to service, and in an August 2006 VA Form 9, 
claimed that exposure to malaria ultimately caused the Veteran's 
death.  The RO notified the appellant that to support her claim, 
she was required to submit evidence showing that the Veteran died 
from a service-connected injury or disease. 

The Veteran's status as a veteran has been substantiated. 
Moreover, the appellant was notified of all remaining elements of 
the Dingess notice, including the disability rating and effective 
date elements of the claim, in a June 2007 letter.

VCAA notice in a new and material evidence claim (1) must notify 
a claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the evidence 
and information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant. 

The VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence would 
be necessary to substantiate that element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  Therefore, the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The August 2005 letter informed the appellant of the date and 
bases of the previous denial of her claim for service connection 
for cause of death.  The appellant was also informed of the 
appropriate definitions of new and material evidence and of the 
evidence needed to substantiate the underlying claim.  Therefore, 
the August 2005 letter provided the notice required by the Kent 
decision.  In September 2005, the appellant wrote that she was 
well aware of the criteria and reasons for the prior denial.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 
2008). The August 2005 letter nonetheless told the appellant that 
she should submit any additional evidence that would substantiate 
her claim.



Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained available records, including service records 
through 1968, and records from various federal agencies.  There 
is no duty to obtain a medical opinion prior to reopening the 
claim.  38 C.F.R. § 3.159(c)(4)(iii) (2009).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on the 
merits.

New and Material Evidence Claim

Legal Criteria

A finally adjudicated claim may be reopened if new and material 
evidence is received. 38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis, and 
not only since the last time it was disallowed on the merits. 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Generally, a claim which has been denied in a final unappealed 
rating decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7104(b).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

For applications to reopen received after August 21, 2001, new 
evidence is defined as existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence previously of record, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held, however, that evidence that is merely cumulative of other 
evidence in the record cannot be new and material even if that 
evidence had not been previously presented to the Board. Anglin 
v. West, 203 F.3d 1343 (2000).

Analysis

In a May 1983 rating decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death.  The 
appellant appealed the RO decision and in June 1985, the Board 
denied the appeal.  

The June 1985 Board decision found that the evidence did not show 
the fatal liver disease until more than one year after service, 
essentially that the disease was not related to service, and that 
hepatic failure, due to or as a consequence, of cirrhosis of the 
liver, which caused or contributed to the cause of death, was not 
related to service.  The Board also found that there was no 
competent evidence in support of the appellant's contention that 
the Veteran's fatal cirrhosis of the liver must have begun during 
service or shortly thereafter, and the Board acknowledged the 
appellant's contention that the Veteran's alcohol consumption 
increased upon his return from Vietnam and his experiences due to 
that service. 

This decision was not appealed and was final when issued. 38 
U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104.  

In a June 2002 RO decision, the claim was again denied due to a 
lack of submission of new and material evidence.  The Veteran was 
notified of the decision but did not submit a notice of 
disagreement.  

There are six elements for a valid NOD: it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) be filed in writing; (3) be filed with 
the RO; (4) be filed within one year after the date of mailing of 
notice of the RO decision; (5) be filed by the claimant or the 
claimant's authorized representative; and (6) express a desire 
for Board review.  38 U.S.C.A. § 7105(b); Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2009).  After 
being notified of the 2002 denial the appellant requested 
evidence from the claims folder but never expressed disagreement 
with the specific determination in the 2002 decision.  

The June 2002 RO decision represents the last final decision on 
any basis as to the issue of entitlement to service connection 
for cause of the Veteran's death.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103; Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of his death, the Veteran was not service-connected 
for any disabilities. 

Evidence of record at the time of the 1985 denial was as follows:

The Veteran's certified death certificate shows that  he died in 
March 1976, at the age of 39, the immediate cause of death was 
hepatic failure due to, or as a consequence of, cirrhosis of the 
liver.  

Other evidence of record at the time of the June 2002 decision 
included the Veteran's available service treatment records, a 
Board hearing transcript, the certified death certificate, VA 
terminal hospital records, and an autopsy report which indicated 
there was advanced liver disease manifested by Laennec's 
cirrhosis with marked acute alcoholic hepatitis.  The acute 
subarachnoid hemorrhage was secondary to hepatic failure.    

The terminal VA hospital report shows that the Veteran was 
hospitalized from February 1976 until his death.  At admission 
the Veteran was noted to have a self acknowledged history of 
chronic alcohol abuse with a two week history of malaise and 
abdominal pain.  There was a one week history of jaundice.  The 
medical history was noted to be significant in that the Veteran's 
mother, two brothers and sister had died of cirrhosis at young 
ages.  The diagnoses in order of clinical significance were 
listed as chronic ethanol abuse, liver cirrhosis secondary to 
ethanol abuse, probable acute tubular necrosis, and pneumonia.

The evidence added to the record after the Board's 1985 decision 
included copies of previously considered service department 
records, information concerning the appellant's receipt of 
benefits from the service department and her March 2002 
application to reopen the claim for service connection for the 
cause of the Veteran's death.  In the application the appellant 
asserted that the Veteran had had hepatitis in service and that 
his death was caused by that disease.

The evidence added to the record since the June 2002 denial 
includes additional statements from the appellant, duplicate VA 
terminal hospital records, a partially completed death 
certificate copy, which indicated the Veteran died of cardio-
respiratory arrest due to, or as a consequence of hepatic 
failure, due to, or as a consequence of, hepatitis of unknown 
etiology that had begun approximately six weeks earlier, signed 
March 4, 1976; previously considered hospital records including  
tissue studies, which were negative for tumor cells.

Although the appellant has asserted a number of different 
theories of causation, i.e., alcoholism and liver failure and 
malaria causing hepatitis and liver failure, there remains no new 
and material evidence of record to support reopening the 
previously-denied claim.  A separate theory in support of a claim 
for a particular benefit is not equivalent to a separate claim 
and a final denial on one theory is a final denial on all 
theories. See Ashford v. Brown, 10 Vet. App. 120 (1997) (reliance 
upon a new etiological theory is insufficient to transform a 
claim which has been previously denied into a separate and 
distinct, or new, claim). As such, new and material evidence is 
necessary to reopen a claim for the same benefit asserted under a 
different theory. See Robinson v. Mansfield, 21 Vet. App. 545 
(2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. 
Principi, 18 Vet. App. 470 (2004).

In her most recent application the appellant asserted that the 
Veteran had had malaria in service and that the malaria had 
caused his fatal liver disease.

The appellant's recent contentions are new, but do not raise a 
reasonable possibility of substantiating the claim.  As a lay 
person, she lacks the necessary medical expertise to say that 
malaria, acquired in service, caused fatal liver disease.  This 
is aside from the fact that the medical record is negative for 
any evidence of malaria in or after service.  

The March 4, 1976 death certificate is also new, but does not 
create a reasonable possibility of substantiating the claim.  It 
does not relate the causes of death to service.  It states that 
hepatitis had its onset long after service.  It should also be 
noted that the death certificate was created prior to the death 
certificate showing no listing cirrhosis as an immediate cause of 
death.  The earlier death certificate states that the cause of 
the hepatitis was unknown, while the autopsy report previously 
associated with the record at the time of the last final denial 
indicated a diagnosis of alcoholic hepatitis.  

The appellant had previously contended that the Veteran's 
alcoholism and subsequent liver damage began in service.  The 
appellant has subsequently advanced a theory that the Veteran 
developed malaria during service, thus causing liver failure.  

Thus, the evidence is not material as it is not sufficient to 
raise a reasonable possibility of substantiating the claim.

In reaching this decision, the Board acknowledges the sacrifices 
the Veteran made in serving his country and the hardships endured 
by the appellant as the result of that service.  Unfortunately, 
however, the Board cannot grant compensation unless authorized by 
law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding 
that payment of government benefits must be authorized by 
statute).  As just discussed, new and material evidence has not 
been received, and the claim cannot be reopened or granted.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

New and material evidence having not been received; the claim for 
entitlement to service connection for cause of the Veteran's 
death is not reopened.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


